 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                         No. 1:17-cr-0124-NONE-SKO-1
11
                          Plaintiff,
12
              v.                                        CLARIFYING SCHEDULING ORDER RE
13                                                      MOTION TO CORRECT SENTENCE
      JOSE MERCADO-REYES,                               PURSUANT TO 28 U.S.C. § 2255
14
                          Defendant.                    (Doc. Nos. 37 & 41)
15

16

17           On May 24, 2019, defendant Jose Lopez-Ramirez filed a pro se motion to correct his

18   sentence under 28 U.S.C. § 2255. (Doc. No. 37.) On February 27, 2020, defendant filed another

19   pro se motion to correct his sentence, also brought under § 2255. (Doc. No. 41.) After receiving

20   an extension of time, the government filed an opposition to both motions on April 6, 2020. (Doc.

21   No. 44.) Because the record does not clearly indicate a deadline for the filing of any reply, the
     court clarifies the schedule as follows: defendant shall have thirty days from the date of entry of
22
     this order to file any reply.
23

24
     IT IS SO ORDERED.
25

26       Dated:     April 8, 2020
                                                        UNITED STATES DISTRICT JUDGE
27

28
                                                       1
